                                                                 1   Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                 2   Derek C. Flint (#034392)
                                                                     Michael A. Calvanico (#034884)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             cahler@swlaw.com
                                                                 7           dflint@swlaw.com
                                                                             mcalvanico@swlaw.com
                                                                 8
                                                                     Anni L. Foster (#023643)
                                                                 9   General Counsel
                                                                     Office of Arizona Governor Douglas A. Ducey
                                                                10   1700 West Washington Street
                                                                     Phoenix, Arizona 85007
                                                                11   Telephone: 602-542-4331
                                                                     E-Mail: afoster@az.gov
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                     Attorneys for Defendant Douglas A. Ducey,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Governor of the State of Arizona
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                15
                                                                                                FOR THE DISTRICT OF ARIZONA
                                                                16
                                                                17
                                                                     Xponential Fitness LLC, et al.
                                                                18                                                 No. 2:20-cv-01310-DJH
                                                                                      Plaintiffs,
                                                                19
                                                                           vs.
                                                                20                                                 MOTION FOR JUDICIAL NOTICE
                                                                     The State of Arizona and Douglas A. Ducey,    AND MEMORANDUM IN SUPPORT
                                                                21   Governor of the State of Arizona, in his
                                                                     official capacity,
                                                                22                                                 Assigned to: Hon. Diane J. Humetewa
                                                                                      Defendants.
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                 1          In accordance with Federal Rule of Evidence 201, Defendant Douglas A. Ducey,
                                                                 2   Governor of the State of Arizona, moves that the Court take judicial notice of certain facts
                                                                 3   and publicly available documents, as set forth in the following supporting memorandum.
                                                                 4   I.     Introduction
                                                                 5          Federal Rule of Evidence 201(b) provides that a court “may judicially notice a fact
                                                                 6   that is not subject to reasonable dispute because it: (1) is generally known within the trial
                                                                 7   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources
                                                                 8   whose accuracy cannot reasonably be questioned.” Rule 201(c)(2) further provides that the
                                                                 9   Court “must take judicial notice if a party requests it and the court is supplied with the
                                                                10   necessary information.” “The court may take judicial notice at any stage of the proceeding.”
                                                                11   Fed. R. Evid. 201(d).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          In accordance with Rule 201(b), Governor Ducey seeks judicial notice of facts and
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   public documents, the accuracy of which cannot reasonably be questioned, and all of which
                             LAW OFFICES

                              602.382.6000




                                                                14   are relevant to Plaintiffs’ challenges to Governor Ducey’s EO 2020-43 concerning the 2019
                                   L.L.P.




                                                                15   novel Coronavirus (“COVID-19”) pandemic. These facts and records generally fall into
                                                                16   three categories:
                                                                17          1.     Statistics from the federal Centers for Disease Control and Prevention
                                                                18   (“CDC”) and the Arizona Department of Health Services (“ADHS”) on the reported number
                                                                19   of cases, deaths, hospitalizations, ventilator use, and other similar data about COVID-19.
                                                                20          2.     Public statements regarding COVID-19 from the United Nations World
                                                                21   Health Organization (“WHO”) or the federal government. The federal government
                                                                22   statements are from President Donald Trump, the CDC, or the United States Department of
                                                                23   Health and Human Services (“HHS”), and generally involve emergency declarations, public
                                                                24   guidance, or statements regarding the transmission of COVID-19.
                                                                25          3.     Public statements and guidance regarding COVID-19 from Governor Ducey.
                                                                26   II.    Specific Requests for Judicial Notice of Facts and Public Records
                                                                27          Governor Ducey requests that this Court take judicial notice of the following facts
                                                                28   and related public records, none of which can be reasonably questioned:

                                                                                                                -2-
                                                                 1           A.     Publicly-Reported Statistics on COVID-19 Cases and Deaths.
                                                                 2           1.     As of July 8, 2020, ADHS has reported 108,614 COVID-19 cases with 1,963

                                                                 3   deaths in Arizona. See Ex. 1 (Data Dashboard, Arizona Department of Health Services

                                                                 4   (July 8, 2020), https://azdhs.gov/preparedness/epidemiology-disease-control/infectious-

                                                                 5   disease-epidemiology/covid-19/dashboards/index.php). Of these 108,614 positive cases in

                                                                 6   Arizona, 70,128 of them are from Maricopa County. Id.

                                                                 7           2.     As of July 7, 2020, the CDC reported 2.9 million confirmed cases and more

                                                                 8   than 130,000 deaths in the United States related to COVID-19. See Ex. 2 (Cases of

                                                                 9   Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention

                                                                10   (July    7,   2020),   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

                                                                11   us.html).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12           3.     As of July 8, 2020, WHO reports more than 11.6 million confirmed cases and
Snell & Wilmer




                                                                     539,000 deaths related to COVID-19 worldwide. See Ex. 3 (WHO Coronavirus Disease
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     (COVID-19)       Dashboard,      World     Health    Organization     (July   8,    2020),
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   https://covid19.who.int/).

                                                                16           4.     In June 2020, ADHS reported an increase in Arizona’s number of positive

                                                                17   COVID-19 cases. See Ex. 1

                                                                18           5.     As of July 8, 2020, 85% of hospital beds and 91% of ICU beds are in use. Id.

                                                                19           6.     In addition, 50% of Arizona’s positive tests and 22% of Arizona’s

                                                                20   hospitalizations are from individuals between 20-44 years-old. Id.

                                                                21           7.     As another point of comparison, the U.S. Census Bureau cites that there were

                                                                22   116,708 U.S. military fatal casualties in World War I. See Ex. 4 (Reperes, World War I

                                                                23   Casualties,            U.S.          Census           Bureau            5          (2011),

                                                                24   https://www.census.gov/history/pdf/reperes112018.pdf).

                                                                25           B.     Public Statements Regarding COVID-19 from the WHO or the Federal
                                                                                    Government.
                                                                26
                                                                27           8.     On January 30, 2020, the WHO declared a public health emergency of

                                                                28   international concern related to the COVID-19 outbreak. See Ex. 5 (WHO Director-


                                                                                                                -3-
                                                                 1   General’s Statement on IHR Emergency Committee on Novel Coronavirus (2019-nCoV),
                                                                 2   World Health Organization (Jan. 30, 2020), https://www.who.int/dg/speeches/detail/who-
                                                                 3   director-general-s-statement-on-ihr-emergency-committee-on-novel-coronavirus-(2019-
                                                                 4   ncov)).
                                                                 5         9.      On January 31, 2020, HHS declared a Public Health Emergency related to the
                                                                 6   COVID-19 outbreak. See Ex. 6 (Secretary Azar Declares Public Health Emergency for
                                                                 7   United States for 2019 Novel Coronavirus, U.S. Department of Health and Human Services
                                                                 8   (Jan. 31, 2020), https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-
                                                                 9   public-health-emergency-us-2019-novel-coronavirus.html); Ex. 7 (Determination that a
                                                                10   Public Health Emergency Exists, U.S. Department of Health and Human Services (Jan. 31,
                                                                11   2020), https://www.phe.gov/emergency/news/healthactions/phe/Pages/2019-nCoV.aspx).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12         10.     On March 11, 2020, the WHO declared the COVID-19 outbreak a pandemic.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   See Ex. 8 (WHO Director-General’s Opening Remarks at the Media Briefing on COVID-
                             LAW OFFICES

                              602.382.6000




                                                                14   19—11       March    2020,      World    Health     Organization    (Mar.    11,   2020),
                                   L.L.P.




                                                                15   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
                                                                16   media-briefing-on-covid-19---11-march-2020 (“We have therefore made the assessment
                                                                17   that COVID-19 can be characterized as a pandemic.”)). The WHO reported that at the time,
                                                                18   there were more than 118,00 total confirmed COVID-19 cases and 4,291 global deaths. Id.
                                                                19         11.     On March 13, 2020, President Trump declared a national emergency due to
                                                                20   the health implications of the COVID-19 virus. See Ex. 9 (Proclamation on Declaring a
                                                                21   National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak,
                                                                22   The   White    House    (Mar.     13,   2020),    https://www.whitehouse.gov/presidential-
                                                                23   actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-
                                                                24   disease-covid-19-outbreak/).
                                                                25         12.     On March 15, 2020, CDC issued guidance recommending the cancellation of
                                                                26   community-wide gatherings larger than 250 individuals. Ex. 10 (Get Your Mass Gatherings
                                                                27   or Large Community Events Ready: Interim Guidance for Coronavirus Disease 2019
                                                                28   (COVID-19), Centers for Disease Control and Prevention (Mar. 15, 2020),

                                                                                                               -4-
                                                                 1   https://www.cdc.gov/coronavirus/2019-ncov/community/large-events/mass-gatherings-
                                                                 2   ready-for-covid-19.html). The guidance also suggested that “gatherings of more than 10
                                                                 3   people for organizations that serve higher-risk populations” should be cancelled. Id.
                                                                 4          13.      On March 16, 2020, CDC and President Trump issued updated guidance
                                                                 5   recommending that individuals avoid social gatherings of more than 10 people and use
                                                                 6   drive-thru, pickup, or delivery options at restaurants and bars to slow the spread of COVID-
                                                                 7   19. See Ex. 11 (The President’s Coronavirus Guidelines for America: 30 Days to Slow the
                                                                 8   Spread, The White House (Mar. 16, 2020), https://www.whitehouse.gov/briefings-
                                                                 9   statements/coronavirus-guidelines-america/; https://www.whitehouse.gov/wp-
                                                                10   content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf).
                                                                11          14.      The CDC has stated that “[t]he virus that causes COVID-19 is spreading
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   very easily and sustainably between people. Information from the ongoing COVID-19
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   pandemic suggest that this virus is spreading more efficiently than influenza, but not as
                             LAW OFFICES

                              602.382.6000




                                                                14   efficiently as measles, which is highly contagious.” Ex. 12 (Coronavirus Disease 2019
                                   L.L.P.




                                                                15   (COVID-19): How COVID-19 Spreads, Centers for Disease Control and Prevention (Apr.
                                                                16   13, 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
                                                                17   spreads.html).
                                                                18          15.      According to the CDC, “[m]aintaining good social distance (about 6 feet) is
                                                                19   very important in preventing the spread of COVID-19.” Id. (emphasis omitted).
                                                                20          16.      On April 15, 2020, the CDC published a factsheet on COVID-19 that states
                                                                21   that “COVID-19 is primarily spread from person to person,” and a person “can become
                                                                22   infected by coming into close contact (about 6 feet or two arm lengths) with a person who
                                                                23   has COVID-19.” Ex. 13 (What You Should Know About COVID-19 to Protect Yourself and
                                                                24   Others,      Centers   for   Disease   Control    and   Prevention    (Apr.    15,      2020),
                                                                25   https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf).
                                                                26          17.      According to the CDC factsheet, “COVID-19 symptoms can range from mild
                                                                27   (or no symptoms) to severe illness.” Id.
                                                                28

                                                                                                                -5-
                                                                 1          18.    According to the CDC factsheet, “[e]veryone is at risk of getting COVID-19.”
                                                                 2   Id.
                                                                 3          19.    On May 15, 2020, the CDC published a Research Letter titled Cluster of
                                                                 4   Coronavirus Disease Associated with Fitness Dance Classes, South Korea. See Ex. 14
                                                                 5   (Jang, Han & Rhee, Cluster of Coronavirus Disease Associated with Fitness Dance Classes,
                                                                 6   South Korea, CDC (May 15, 2020), https://wwwnc.cdc.gov/eid/article/26/8/20-
                                                                 7   0633_article.) The article concluded that “the moist, warm atmosphere in fitness facilities,
                                                                 8   coupled with turbulent air flow generated by intense physical exercise, can cause more
                                                                 9   dense transmission of isolated respiratory droplets.” Id. Moreover, “[b]ecause of the
                                                                10   increased possibility of infection through droplets, vigorous exercise in closely confined
                                                                11   spaces should be avoided during the current outbreak, as should public gatherings, even in
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   small groups.” Id.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          20.    The CDC issued updated guidance on June 28, 2020 regarding the use of cloth
                             LAW OFFICES

                              602.382.6000




                                                                14   face coverings. See Ex. 15 (About Cloth Face Coverings, CDC (June 28, 2020),
                                   L.L.P.




                                                                15   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/about-face-
                                                                16   coverings.html.) In that guidance, the CDC recommended that “people should wear cloth
                                                                17   face coverings in public settings when around people outside of their household, especially
                                                                18   when other social distancing measures are difficult to maintain.” Id.
                                                                19          21.    The CDC has also issued guidance for returning to personal and social
                                                                20   activities, including returning to gyms. See Ex. 16 (Personal and Social Activities, CDC
                                                                21   (June 15, 2020), https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-
                                                                22   social-activities.html). This guidance recommends “doing any vigorous-intensity exercise
                                                                23   outside when possible and stay at least 6 feet away from other participants, trainers, and
                                                                24   clients if unable to wear a face covering.” Id.
                                                                25          C.     Public Statements Regarding COVID-19 from Governor Ducey.
                                                                26          22.    On March 11, 2020, Governor Ducey declared a Public Health Emergency in
                                                                27   Arizona. See Doc. 22-1 at 2 (Declaration of Emergency: *COVID-19*, Office of the
                                                                28   Governor Doug Ducey (March 11, 2020).

                                                                                                                 -6-
                                                                 1          23.    On March 19, 2020, Governor Ducey issued EO 2020-09. See Doc. 22-1 at
                                                                 2   10-12 (Executive Order 2020-09: Limiting the Operations of Certain Businesses to Slow
                                                                 3   the Spread of COVID-19, Office of the Governor Doug Ducey (Mar. 19, 2020).
                                                                 4          24.    EO 2020-09 ordered bars, movie theaters, indoor gyms and fitness clubs and
                                                                 5   on-site dining at restaurants close to the public to “protect public health and safety, protect
                                                                 6   [Arizona’s] most vulnerable citizens, and mitigate the strain on our health care providers by
                                                                 7   slowing the spread of COVID-19.” Id.
                                                                 8          25.    EO 2020-09 cited WHO’s declaration of a global pandemic, President
                                                                 9   Trump’s emergency declaration, and CDC guidance. Id.
                                                                10          26.    On May 12, 2020, Governor Ducey issued EO 2020-36. See Doc. 22-2 at 2-5
                                                                11   (Executive Order 2020-36: Stay Healthy, Return Smarter, Return Stronger, Office of the
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Governor Doug Ducey (May 12, 2020).
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          27.    EO 2020-36 “institute[s] a ‘Stay Health, Return Smarter, Return Stronger’
                             LAW OFFICES

                              602.382.6000




                                                                14   policy that promotes physical distancing, while encouraging social connectedness and
                                   L.L.P.




                                                                15   allows businesses to gradually and safely open in compliance with federal guidelines as the
                                                                16   state continues to mitigate and prevent the spread of COVID-19.” Id.
                                                                17          28.    Further EO 2020-36 expressly rescinded EO 2020-18, 2020-24, and 2020-33.
                                                                18   Id.
                                                                19          29.    In conjunction with EO 2020-36, Governor Ducey released guidance for
                                                                20   gyms and fitness providers regarding additional safety precautions to take when reopening.
                                                                21   See   Doc.   22-2    at   7   (Guidance    for    Gyms   and    Fitness   Providers,    Office
                                                                22   of the Governor Doug Ducey).
                                                                23          30.    On June 29, 2020, Governor Ducey issued updated guidance for Arizonans
                                                                24   and businesses, including a slide deck from a public briefing titled “Arizona Together: Stay
                                                                25   Healthy. Safer at Home.” Ex. 17 (Video: Governor Ducey Shares COVID-19 Updates: New
                                                                26   Actions to Contain Virus, Office of the Governor Doug Ducey (June 29, 2020),
                                                                27   https://azgovernor.gov/governor/news/2020/06/video-governor-ducey-shares-covid-19-
                                                                28   updates-new-actions-contain-virus); Ex. 18 (Arizona Together, Office of the Governor

                                                                                                                 -7-
                                                                 1   Doug Ducey, https://azgovernor.gov/sites/default/files/june_29_slides.pdf (last visited July
                                                                 2   6, 2020)).
                                                                 3          31.    The presentation reflects that a large portion, and sometimes a majority, of
                                                                 4   positive COVID-19 cases in May and June were in individuals aged 20-44 years old. See
                                                                 5   Ex. 18.
                                                                 6          32.    The presentation also reflects that the number of positive COVID-19 cases
                                                                 7   has increased significantly in the month of June. Id.
                                                                 8          33.    Also on June 29, 2020, Governor Ducey issued EO 2020-43. See Doc. 22-2
                                                                 9   at 13-19 (Executive Order 2020-43: Pausing of Arizona’s Reopening, Office of the
                                                                10   Governor Doug Ducey (June 29, 2020).
                                                                11          34.    EO 2020-43 states that “the increased case numbers and hospitalizations also
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   necessitate the need for an increased focus on precautionary measures by both businesses
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   and individuals.” Id.
                             LAW OFFICES

                              602.382.6000




                                                                14          35.    EO 2020-43 prohibits certain “public events of more than 50 people” and
                                   L.L.P.




                                                                15   “effective at 8:00 pm on Monday, June 29, 2020, [bars; indoor gyms and fitness clubs or
                                                                16   centers; indoor movie theaters; and water parks and tubing operators] shall pause operations
                                                                17   until at least July 27, 2020, unless extended.” Id.
                                                                18          36.    Once that period elapses, an affected business “shall complete and submit a
                                                                19   form as prescribed by [ADHS] that attests the entity is in compliance with guidance issued
                                                                20   by ADHS related to COVID-19 business operations” to “receive authorization to reopen.”
                                                                21   Id.
                                                                22          37.    Governor Ducey cited to his reliance on federal and state guidance in issuing
                                                                23   EO 2020-43. Id.
                                                                24          D.     COVID-19 Related Court Order,
                                                                25          38.    On July 6, 2020, Maricopa County Superior Court Judge Timothy J.
                                                                26   Thomason ruled against enjoining the application of E.O. 2020-43. Ex. 19 (Ruling in
                                                                27   Mountainside Fitness v. Ducey, CV 2020-093916 (Ariz. Super. Ct. July 07, 2020)).
                                                                28

                                                                                                                 -8-
                                                                 1   III.   Arguments
                                                                 2          The facts and public records listed above are all appropriate for judicial notice
                                                                 3   because they can “can be accurately and readily determined from sources whose accuracy
                                                                 4   cannot reasonably be questioned.” Fed. R. Evid. 201(b). These facts are also relevant to
                                                                 5   Plaintiffs’ claims in this case.
                                                                 6          A.      Publicly-Reported Statistics on COVID-19 Cases and
                                                                                    Deaths(Paragraphs 1-7).
                                                                 7
                                                                 8          Courts routinely take judicial notice of statistics compiled and released by
                                                                 9   governmental agencies. See, e.g., United States v. Orozco-Acosta, 607 F.3d 1156, 1164 n.5
                                                                10   (9th Cir. 2010) (taking judicial notice of statistics compiled by the U.S. Department of
                                                                11   Homeland Security and U.S. Department of Justice); see also United States v. Chester, 628
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   F.3d 673, 692 4th Cir. 2010) (Davis, J., concurring) (citing domestic abuse statistics
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   compiled by the CDC).1 This Court should likewise take judicial notice of the statistics in
                             LAW OFFICES

                              602.382.6000




                                                                14   Paragraphs 1-4, all of which come from reliable government sources. See In re Abbott, 954
                                   L.L.P.




                                                                15   F.3d 772, 779 (5th Cir. 2020) (citing CDC statistics on COVID-19 cases and deaths).
                                                                16          These statistics are also relevant to an assessment of Plaintiffs’ claims. The actual
                                                                17   number of COVID-19 cases and deaths directly undermines Plaintiffs’ assertions and also
                                                                18   shows that Governor Ducey had an urgent need to promote physical distancing practices.
                                                                19          B.      Public Statements Regarding COVID-19 from the WHO or the Federal
                                                                                    Government (Paragraphs 8-21).
                                                                20
                                                                21          Paragraphs 8-21 involve declarations, guidance, and other statements issued by the
                                                                22   federal government or the WHO (an agency of the United Nations) on COVID-19 and
                                                                23   available on government websites. They are all the proper subject of judicial notice. Courts
                                                                24   routinely take judicial notice of government publications because such documents are
                                                                25
                                                                     1
                                                                       See also Citizens for Responsibility & Ethics in Wash. v. Trump, 924 F.3d 602, 607 (D.C.
                                                                26   Cir. 2019) (taking judicial notice of a record publicly available on the National Archives’
                                                                     website); Glenn v. B&R Plastics, Inc., 326 F. Supp. 3d 1044, 1068 n.7 (D. Idaho 2018)
                                                                27   (taking judicial notice of reports and statistics compiled by the CDC); Victoria Cruises v.
                                                                     Changjiang Cruise Overseas Travel Co., 630 F. Supp. 2d 255, 263 n.3 (E.D.N.Y. 2008)
                                                                28   (“The Court can take judicial notice of government statistics.”).

                                                                                                               -9-
                                                                 1   matters of public record that can be easily verified. See Corrie v. Caterpillar, Inc., 503 F.3d
                                                                 2   974, 978 n.2 (9th Cir. 2007) (explaining that a court may take judicial notice of a
                                                                 3   government publication); see also Santa Monica Food Not Bombs v. City of Santa Monica,
                                                                 4   450 F.3d 1022, 1025 n.2 (9th Cir. 2006) (taking judicial notice of public records that “can
                                                                 5   be accessed at Santa Monica’s official website”); Pickett v. Sheridan Health Care Ctr., 664
                                                                 6   F.3d 632, 648 (7th Cir. 2011) (“We have recognized the authority of a court to take judicial
                                                                 7   notice of government websites”).2
                                                                 8          Courts have similarly taken judicial notice of WHO publications. See Marroquin v.
                                                                 9   Pfizer, Inc., 367 F. Supp. 3d 1152, 1167 n.10 (E.D. Cal. 2019) (taking judicial notice of
                                                                10   WHO list of essential medicines published on WHO website); Webb v. Jessamine Cty.
                                                                11   Fiscal Ct., 802 F. Supp. 2d 870, 878 n.3 (E.D. Ky. 2011) (taking judicial notice of data
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   collected and posted online by WHO).
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          The CDC’s statements regarding the spread of COVID-19 and other characteristics
                             LAW OFFICES

                              602.382.6000




                                                                14   relating to the virus are also a proper subject for judicial notice. Courts have taken notice of
                                   L.L.P.




                                                                15   similar types of statements by the CDC about other diseases or viruses. See Gent v. CUNA
                                                                16   Mut. Ins. Soc’y, 611 F.3d 79, 84 n.5 (1st Cir. 2010) (taking judicial notice of information
                                                                17   concerning the transmission of Lyme Disease from the CDC website); see also Uribe v.
                                                                18   Perez, Case No. 5:17-00558 CJC (ADS), 2020 WL 1318358, at *4 (C.D. Cal. Mar. 3, 2020)
                                                                19   (report and recommendation of U.S. Magistrate Judge) (taking judicial notice of
                                                                20   information on CDC website regarding spread of norovirus, which “is not subject to dispute
                                                                21   because it can be accurately and readily determined from the CDC website”). Further, a
                                                                22
                                                                     2
                                                                       Even if there were any concern about the accuracy of any statements from WHO or the
                                                                23   federal government, courts may take judicial notice of the existence of public records
                                                                     without taking notice of the documents for the truth of the matter asserted within. See Lee
                                                                24   v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001), overruled on other grounds
                                                                     recognized by, Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002)
                                                                25   (reasoning that the court could take judicial notice that certain documents existed and that
                                                                     they purport certain facts, but could not take judicial notice of disputed facts within those
                                                                26   documents “for the truth of the facts recited therein” (internal citations and quotations
                                                                     omitted)). This is important here because the fact that WHO and the federal government
                                                                27   made statements concerning their understanding of COVID-19 at the time is relevant to
                                                                     whether Governor Ducey had a rational basis for recognizing the emergency situation and
                                                                28   issuing executive orders, parallel to and in conjunction with the federal guidance.

                                                                                                                 - 10 -
                                                                 1   federal district court recently relied on the CDC website in “tak[ing] judicial notice that, for
                                                                 2   people of advanced age, with underlying health problems, or both, COVID-19 causes severe
                                                                 3   medical conditions and has increased lethality.” Basank v. Decker, –––– F. Supp. 3d ––––,
                                                                 4   2020 WL 1481503, at *3 (S.D.N.Y. 2020).
                                                                 5          In a more recent case, this Court took judicial notice of the same or similar public
                                                                 6   statements by the federal government. McGhee, 2020 WL 2309881, at *2-4. The court held
                                                                 7   that “[b]ecause government publications are matters of public record and can be easily
                                                                 8   verified, they are proper subjects of judicial notice.” Id. The court found that “the proposed
                                                                 9   publications are relevant, not for the truth of what they assert, but for their existence.” Id.
                                                                10          These references are also relevant to Plaintiffs’ claims. They make it more likely
                                                                11   than not that Governor Ducey has a rational basis for temporarily closing gyms to protect
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Arizonans from a public health emergency. Further, they show that COVID-19 is easily
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   spread in a setting such as an indoor gym or fitness center.
                             LAW OFFICES

                              602.382.6000




                                                                14          C.     Public Statements Regarding COVID-19 from Governor Ducey
                                   L.L.P.




                                                                                   (Paragraphs 22-37).
                                                                15
                                                                            Governor Ducey requests that the Court take judicial notice of Executive Orders
                                                                16
                                                                     2020-09, 2020-36, and 2020-43, and other official guidance issued in response to the
                                                                17
                                                                     COVID-19 pandemic. As discussed, courts routinely take judicial notice of government
                                                                18
                                                                     publications and websites. See, e.g., Corrie, 503 F.3d at 978 n.2.
                                                                19
                                                                            Again, this Court recently took judicial notice of similar executive orders issued in
                                                                20
                                                                     response to the COVID-19 pandemic and their contents. McGhee v, 2020 WL 2309881, at
                                                                21
                                                                     *5-7. Notably, Plaintiffs also request this Court take judicial notice of many of the same
                                                                22
                                                                     executive orders and accompanying official guidance.
                                                                23
                                                                            D.     COVID-19 Related Court Order (Paragraph 38).
                                                                24
                                                                            Governor Ducey requests that the Court take judicial notice of Judge Timothy
                                                                25
                                                                     Thomason’s ruling in Mountainside Fitness v. Ducey, CV 2020-093916 (July 07, 2020).
                                                                26
                                                                     Federal courts have held that the courts of the United States are bound to take judicial notice
                                                                27
                                                                     of the law of any state, including state constitutions and judicial opinions, without pleading
                                                                28

                                                                                                                 - 11 -
                                                                 1   or proof. See e.g., Schultz v. Tecumseh Products, 310 F.2d 426 (6th Cir. 1962) (citing Lamar
                                                                 2   v. Micou, 114 U.S. 218, 223 (1885)).
                                                                 3   IV.    Conclusion
                                                                 4          The facts and public records submitted for judicial notice can all be “accurately and
                                                                 5   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed.
                                                                 6   R. Evid. 201(b). However, in the absence of judicial notice, it may be necessary for state
                                                                 7   and federal health officials to testify concerning COVID-19, demographic statistics,
                                                                 8   publicly available emergency declarations, and other facts that cannot be reasonably
                                                                 9   disputed.3 This would divert time and resources better spent elsewhere. Accordingly, this
                                                                10   Court should grant the motion and take judicial notice of the facts specified in this motion.
                                                                11
                                                                            DATED this 8th day of July, 2020.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                                                                        SNELL & WILMER L.L.P.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                                                    By: s/ Brett W. Johnson
                                                                15                                                      Brett W. Johnson
                                                                                                                        Colin P. Ahler
                                                                16                                                      Derek C. Flint
                                                                                                                        Michael A. Calvanico
                                                                17                                                      One Arizona Center
                                                                                                                        400 E. Van Buren, Suite 1900
                                                                18                                                      Phoenix, Arizona 85004-2202
                                                                19                                                      Anni L. Foster
                                                                                                                        Office of Arizona Governor Douglas A.
                                                                20                                                      Ducey
                                                                                                                        1700 West Washington Street
                                                                21                                                      Phoenix, Arizona 85007
                                                                22
                                                                23                                                 Attorneys for Defendant Douglas A. Ducey,
                                                                                                                   Governor of the State of Arizona
                                                                24
                                                                25
                                                                26
                                                                27   3
                                                                       For the reasons discussed in the separately-filed forthcoming Motion to Dismiss by
                                                                     Governor Ducey, this Court could dismiss all of Plaintiffs’ claims under Fed. R. Civ. P.
                                                                28   12(b)(6), even if it does not take judicial notice of any facts.

                                                                                                               - 12 -
                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I certify that on July 8, 2020, I electronically transmitted the attached document to
                                                                 3   the Clerk’s Office using the CM/ECF System for filing, which electronically sends a copy
                                                                 4   of same on to:
                                                                 5
                                                                     Brian A. Howie
                                                                 6
                                                                     Quarles & Brady LLP
                                                                 7   Renaissance One
                                                                     Two North Central Avenue
                                                                 8   Phoenix, AZ 85004-2391
                                                                 9   Brian.howie@quarles.com
                                                                     Attorney for Plaintiffs
                                                                10
                                                                     Alex M. Weingarten
                                                                11
                                                                     Celeste M. Brecht
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Jeffrey K. Logan
                                                                     Steven E. Swaney
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Venable LLP
                                                                     2049 Century Park East, Suite 2300
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                     Los Angeles, CA 90067
                                                                15   amweingarten@venable.com
                                                                     cmbrecht@venable.com
                                                                16
                                                                     jklogan@venable.com
                                                                17   seswaney@venable.com
                                                                     Attorneys for Plaintiffs
                                                                18
                                                                19
                                                                20
                                                                      s/ Tracy Hobbs
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              - 13 -
